Name: Commission Regulation (EEC) No 2688/85 of 25 September 1985 amending for the fourth time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|31985R2688Commission Regulation (EEC) No 2688/85 of 25 September 1985 amending for the fourth time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal Official Journal L 255 , 26/09/1985 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 19 P. 0173 Spanish special edition: Chapter 03 Volume 38 P. 0020 Swedish special edition: Chapter 3 Volume 19 P. 0173 Portuguese special edition Chapter 03 Volume 38 P. 0020 *****COMMISSION REGULATION (EEC) No 2688/85 of 25 September 1985 amending for the fourth time Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by the Act of Accession of Greece, and in particular Article 18 (6) thereof, Whereas Commission Regulation (EEC) No 32/82 (2), as last amended by Regulation (EEC) No 631/85 (3), lays down the conditions for granting special export refunds for beef and veal; whereas Article 3 of the said Regulation specifies that the identification of the products must take place in the abattoir; whereas in cases where a carcase or half-carcase has already been identified in accordance with the said Regulation, quarters from that carcase or half-carcase can be identified at a location other than the abattoir; whereas it would appear to be advisable to provide for such a possibility in the said Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is hereby added to Article 3 of Regulation (EEC) No 32/82: 'In cases where carcases or half-carcases are cut into forequarters and hindquarters at a location other than the abattoir, the authority referred to in Article 2 (2) may replace the abovementioned certificate, issued in respect of carcases or half-carcases, by certificates in respect of the quarters referred to above, provided that all other requirements regarding the issue thereof have been complied with.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 4, 8. 1. 1982, p. 11. (3) OJ No L 72, 13. 3. 1985, p. 24.